DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-5, 7, 11-14, 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 5, 14, 16 and 17 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 9,337,993 and US 2007/0237464. 
The improvement comprises:
US 9,337,993 is considered as the closest prior art that teaches an active 1:N breakout cable (Fig.16 elements 1011 and 1012 and Fig.17A elements 1100 and col.49 lines 23-40) that comprises:
a unary end connector (Fig.17A element 1101, QSFP, 1104 and 1105, 1112 and col.49 lines 35-48, where examiner considers elements 1104, 1105 and 1112 as part of the unary end connector) connected by electrical conductors to each of N split end connectors, N being an integer greater than 1 (Fig.17A elements 1103a-1103d, SFP+, and col.49 lines 27-31, where N=4), 

each of the split end connectors being adapted to fit into a network interface port of a secondary host device (Fig.16 elements 1001, 1041a-1041d and Fig.17A 1103a-1103d and col.50 lines 8-50) to provide output NRZ electrical signals that convey a split portion of the inbound data stream to that secondary host device (col.50 lines 8-22, 23-50 and Fig.1C and col.11 lines 45-50, where the split portion of cable 1106a-1106d at the second TRANSCEIVER 1112 OUTPUT provides NRZ electrical signals) and to accept input NRZ electrical signals (col.50 lines 8-22, 23-50 and Fig.1C and col.11 lines 45-50, where the split portion of cable 1106a-1106d at the second TRANSCEIVER 1112 INPUT provides NRZ electrical 

US 2007/0237464 teaches a dual link electrical to two single link electrical cable comprising:
 one end (Fig.14B element 1459 and para.117) that supports two independent channels (Fig.14B elements RX, TX, RX2, TX2), but somewhere along its length (Fig.14B element 1465 and para.117);
the cable spliting into two single channel cables (Fig.14B elements 1466 and 1467 and para.117), 
wherein each single channel cable terminating in a single channel connector, respectively, (Fig.14B elements 1473 and 1483, and para.117), and 
each single channel cable having a single TOSA and ROSA (Fig.14B elements 1453-1456 and 1474-1475, 1484-1485 and para.117).  Furthermore, cable end 1473 may be received by receptacle 1472 and includes TOSA 1474 and ROSA 1475, whereas cable end 1483 may be received by receptacle 1482 and include TOSA 1484 and ROSA 1485.  Each TOSA 1474 and 1484 is connected through a respective optical fiber 1462 and 1461 to a corresponding ROSA 1456 and 1455 in the dual link end 1459 of the cable 1400B.  Each ROSA 1475 and 1485 is connected through a respective optical fiber 1463 and 1464 to a corresponding 

With regard Claim 1, US 9,337,993 in view of US 2007/0237464 fails to teach the limitation of "each of the split end connectors including a transceiver that performs clock and data recovery on the input NRZ electrical signals to extract and re-modulate the split portion of the outbound data stream as one or more of converging transit signals that transport the split portions of the inbound data stream via the electrical conductors to the unary end connector, wherein the transceiver performs clock and data recovery on diverging transit signals to extract and re-modulate the split portion of the inbound data stream as said output NRZ electrical signals." as recited in claim 1, respectively.

With regard Claim 5, US 9,337,993 in view of US 2007/0237464 fails to teach the limitation of "wherein each of the split end connectors includes a receiver circuit that provides the output NRZ electrical signals by amplifying the diverging transit signals that it receives, and wherein the receiver circuit provides at least one of the converging transit signals by amplifying the input NRZ electrical signals that it receives." as recited in claim 5, respectively.

With regard Claim 14, US 9,337,993 in view of US 2007/0237464 fails to teach the limitation of "packaging a transceiver in each of the split end connectors, the transceiver in each split end connector being configured to perform clock and data recovery on the diverging transit signals that it receives to extract and re-modulate the split portion of the inbound data stream, and being further configured to perform clock and data recovery on the input NRZ electrical signals to extract and re-modulate the split portion of the outbound data stream, wherein the diverging transit signals and the converging transit signals are PAM4 electrical signals." as recited in claim 14, respectively.

With regard Claim 16, US 9,337,993 in view of US 2007/0237464 fails to teach the limitation of "packaging a receiver circuit into each of the split end connectors, the receiver circuit being configured to provide the output NRZ electrical signals by amplifying the diverging transit signals that it receives, and being further configured to provide at least one of the converging transit signals by amplifying the input NRZ electrical signals that it receives," as recited in claim 16, respectively.

With regard Claim 17, US 9,337,993 in view of US 2007/0237464 fails to teach the limitation of "packaging a transceiver into each of the split end connectors, the transceiver in each split end connector being 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference US 2007/0237464 is cited because they are put pertinent to the dual link electrical to two single link electrical cable. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633